DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered. 

Claim Status
The amendment of 05/13/2021 has been entered. Claims 8, 10-11, 19, and 21-29 are currently pending in this US patent application and were examined on their merits.

Withdrawn Objections/Rejections
	The rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Moss is withdrawn in light of the amendment of 05/13/2021, which amended claim 8 to 
	The objection to claims 14-16 set forth in the previous Office action is withdrawn in light of the amendment of 05/13/2021, which cancelled claims 14-16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8, 10-11, 19, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Movassat et al., J. Endocrinol. 195: 333-340 (2007).

Movassat teaches the administration of keratinocyte growth factor to rats with streptozocin-induced diabetes (see entire document, including page 333, abstract; reads on claims 8 [“…administering to a subject having a metabolic disorder…FGF7…wherein the metabolic disorder is…endocrine abnormalities”], 11, 19, and 21-24; Movassat indicates that keratinocyte growth factor is a synonym for FGF7 [pg. 333, left column, paragraph 2]; the Examiner notes that any administration taught by Movassat would inherently result in contacting at least one cell of the subject with the growth factor; the Examiner further notes that the instant specification indicates that FGF7 has the abilities recited in instant claims 21-23 [see, for example, paragraph 0058 

Therefore, claims 8, 10-11, 19, and 21-24 are anticipated by Movassat and are rejected under 35 U.S.C. 102(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-11, 19, and 21-26 are rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Movassat et al., J. Endocrinol. 195: 333-340 (2007).

As discussed above, claims 8, 10-11, 19, and 21-24 are anticipated by Movassat. In addition, Movassat teaches that the rats received an injection of KGF at the dose of 3 mg/kg body weight (page 334, left column, paragraph 3; cf. claims 25 and 26). However, Movassat does not teach that KGF is administered in a dose to provide the plasma concentrations of KGF in the rats following administration as recited in instant claims 25 and 26.

While Movassat does not teach that the dose of KGF administered to the rats provides particular plasma concentrations as recited in instant claims 25 and 26, the amount of KGF administered to the rats would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal doses of KGF to administer to the rats because the amount of a drug administered to a subject is an art-recognized, result-effective variable known to affect the patient’s response to the drug, which would 
Therefore, claims 8, 10-11, 19, and 21-26 are rendered obvious by Movassat and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 27-29 are allowed. The closest prior art to claims 27-29 is found in the teachings of Boss as discussed in the final Office action mailed 01/17/2020. However, 

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 102(b) as being anticipated by Movassat. Applicant states that Movassat teaches a model of type I diabetes, not type II diabetes as instantly recited (remarks, page 7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above and in the previous Office action, the instant claims recite a large group of potential metabolic disorders, including “endocrine abnormalities”. The streptozotocin-induced diabetes taught by Movassat is an “endocrine abnormality”, as the streptozotocin treatment damages the endocrine beta cells of the pancreas.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
Claims 8, 10-11, 19, and 21-26 are rejected. Claims 27-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/01/2021